Citation Nr: 0818672	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel
                

INTRODUCTION

The veteran had active service from  February 1951 until 
February 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.
281743
This matter was previously before the Board in November 2007.  
At that time, a remand was ordered to accomplish additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming special monthly compensation based on 
the need for aid and attendance/housebound status.  He is 
service-connected for schizophrenic reaction, paranoid type, 
competent, with post traumatic stress disorder (PTSD), a 
shell fragment wound of the left thigh (muscle group XV), a 
residual shell fragment wound of the left heel, and residuals 
of a mouth injury with a laceration of the right lip.  His 
combined disability evaluation is 80 percent.

Special monthly compensation (SMC) is available where the 
evidence demonstrates a need for aid and attendance.  
38 C.F.R. § 3.350.  To establish such need for aid and 
attendance, the evidence must show that the veteran is in a 
state of helplessness, or is so nearly helpless as to require 
the regular aid and attendance of another person.  

In a March 2005 VA examination, the examiner determined that 
the veteran required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  The 
examiner did not specify which disabilities such need for 
daily personal health care services were based.  The 
diagnoses noted at that examination included hypertension, 
congestive heart failure, chronic back pain diagnosed as 
spinal stenosis and radiculopathy, elevated PSA, depression, 
diabetes, and high cholesterol.  

Noting that the veteran was service-connected for a 
psychiatric disability and observing that the VA examiner in 
March 2005 identified depression among the diagnoses, in 
November 2007 the Board remanded the matter for clarification 
as to the impact of his service-connected psychiatric 
disability on his ability to perform daily functions and/or 
his disability to protect himself from hazards and dangers 
incident to his daily environment.  

In response to the Board's remand instructions, another 
examination was performed in January 2008.  At that time, the 
examiner expressly stated that service-connected left thigh, 
left heel and residuals of a mouth injury did not limit the 
veteran's ability to perform daily functions and/or his 
disability to protect himself from hazards and dangers 
incident to his daily environment.  The examiner found that 
the veteran required aid and attendance, but this need was 
based on his nonservice-connected chronic low back pain, 
advanced degenerative changes in the bilateral knees, 
congestive heart failure and diabetes mellitus.  

Although the examiner identified the disorders that he 
believed necessitated aid and attendance, it is unclear 
whether he considered the veteran's service-connected 
psychiatric disability.  Indeed, the examination contained no 
psychiatric findings and the discussion did not mention the 
service-connected psychiatric disability.  

Again, the Board remand in November 2007 specifically 
requested that the impact of the veteran's service-connected 
psychiatric disability be considered in determining whether 
he was entitled to aid and attendance or housebound benefits.  
In this regard, it is noted that remand instructions of the 
Board are neither optional nor discretionary.  Indeed, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, a psychiatric examination should 
be undertaken to determine the severity of the veteran's 
psychiatric disability and the extent to which it limits his 
ability to perform daily functions and/or his disability to 
protect himself from hazards and dangers incident to his 
daily environment.  Because the January 2008 VA examination 
adequately addressed and considered the orthopedic 
disabilities, no further joints examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
effect his service-connected psychiatric 
disability has on his ability to perform 
daily functions and/or his ability to 
protect himself from hazards and dangers 
incident to his daily environment.  

The examiner should also comment on 
whether the daily services of a regular 
attendant are needed.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

